As filed with the U.S. Securities and Exchange Commission on February 25, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form F-3 Registration Statement Under the Securities Act of 1933 GOLD RESERVE INC. (Exact Name of Registrant as Specified in Its Charter) Yukon Territory, Canada (State or Other Jurisdiction of Incorporation or Organization) N/A (IRS Employer Identification No.) 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Address and Telephone Number of Registrant's Principal Executive Offices) Rockne J. Timm 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Name, Address and Telephone Number of Agent For Service) Copy to: Albert G. McGrath, Jr. Baker & McKenzie LLP 2300 Trammell Crow Center 2001 Ross Avenue Dallas, Texas 75201 Tel: (214) 978-3028 Approximate date of commencement of proposed sale to the public: From time to time on or after the effective date of this registration statement If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. [ ] If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. [X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. [ ] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. [ ] CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Aggregate Price Per Security Proposed Maximum Aggregate Offering Price Amount Of Registration Fee Class A common shares, no par value 7,959,265 2.78 $22,126,756 $3,018 5.50% Senior Subordinated Convertible Notes due 2014 $16,236,000 $1,000 (3) $2,214 Class A common shares, no par value, issuable upon conversion of certain notes 4,059,000 2.78 (2) $11,284,020 0 Class A common share purchase rights 12,018,265 N/A N/A 0 Total Registration Fee $49,646,776 $5,232 (1) Pursuant to Rule 416 of the Securities Act of 1933, as amended (the “Securities Act”), there are also being registered hereunder additional Class A common shares, no par value (“Class A common shares”), as may be issued to the selling securityholder because of any future stock dividends, stock distributions, stock splits, similar capital readjustments or other anti-dilution adjustments. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act, based upon the average of the high and low sales prices of the Class A common shares as reported on the NYSEMKT on February 20, 2013. (3) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 under the Securities Act, based on 100% of the aggregate principal amount of the 5.50% Senior Subordinated Convertible Notes due 2014 (the “notes”). (4) Represents the greatest number of shares of Class A common shares issuable upon conversion of the notes being registered hereunder, subject to adjustment in certain circumstances. Pursuant to Rule 416 under the Securities Act, we are also registering an indeterminate amount of Class A common shares as may be issuable from time to time upon conversion of the notes as a result of stock splits, stock dividends or the other anti-dilution provisions of the notes. (5) Pursuant to Rule 457(i) under the Securities Act, there is no additional filing fee with respect to the Class A common shares issuable upon conversion of the notes because no additional consideration will be received by the registrant. (6) In accordance with Rule 457(g), no additional registration fee is required in respect of the Class A common share purchase rights. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION, DATED FEBRUARY 25, 2013 The information in this prospectus is not complete and may be changed. The selling securityholder may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. GOLD RESERVE INC. 7,959,265 Class A Common
